Citation Nr: 1745106	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  09-12 928	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REMAND

The Veteran had active service from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that awarded service connection for bilateral hearing loss, tinnitus, and a left shoulder disability.  The Veteran initially submitted a notice of disagreement with all three of the initially assigned respective disability ratings, although, ultimately, the Veteran only perfected appeal of the increased disability rating for his bilateral hearing loss and left shoulder disabilities.  

The Veteran and his spouse testified at a Board hearing before the undersigned in February 2010.  After several remands for additional development, the Board denied the Veteran's increased rating claims for his bilateral hearing loss and left shoulder disabilities in a May 2014 Board decision; those issues are considered to be final.  See 38 C.F.R. § 20.1100 (2016).  

In the May 2014 Board decision, however, the Board took jurisdiction over the TDIU claim as part and parcel of the claims for increased disability ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, the Board remanded the TDIU claim for additional development in May 2014 and again in August 2016.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final initial matter, the Board reflects that during the pendency of the last remand, the Veteran submitted a February 2017 claim for an increased disability rating for his left shoulder disability.  After undergoing a VA examination of that disability in June 2017, the AOJ denied an increased disability rating in a June 2017 rating decision.  The AOJ also readjudicated the Veteran's claims for an increased disability rating for the left shoulder disability and entitlement to TDIU in a June 2017 Supplemental Statement of the Case and then certified both of those issues to the Board in an August 2017 Certification of Appeal (VA Form 8).  

Although the Board rightfully has jurisdiction over the TDIU claim, the previous increased disability rating claim for the Veteran's left shoulder disability, as noted above, was finally decided in the Board's May 2014 decision.  The Veteran has not perfected an appeal of the February 2017 claim for an increased disability rating, which the AOJ denied in the June 2017 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  Consequently, as the proper appeal process which confers jurisdiction over the increased disability rating claim for the left shoulder disability has not been properly followed in this case, the Board must decline jurisdiction over that issue at this time, despite the AOJ certifying that claim to the Board in the August 2017 VA Form 8.  

If the Veteran wishes to pursue appeal the AOJ's denial for an increased disability rating of his left shoulder disability in the June 2017 rating decision, then the Veteran must submit the appropriate notice of disagreement, VA Form 21-0958, within the appropriate time period for appeal, as spelled out in the AOJ's June 26, 2017 letter notifying him of the June 2017 rating decision.  

Turning to the TDIU issue, the Veteran indicated in a February 2016 statement that in October 2014 he applied for VA's Vocational Rehabilitation program in attempt to learn new skills, but was denied.  After review of the claims file, it does not appear that any VA Vocational Rehabilitation and Counseling records have been obtained and associated with the claims file.  Accordingly, the Board must remand the case at this time in order to obtain any outstanding VA Vocational Rehabilitation and Counsel records as well as any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran submitted a May 2014 Social Security Earnings Statement, indicating that he is in receipt of Social Security benefits.  Although it appears that the Veteran has indicated those benefits are retirement rather than disability benefits, in light of the need to remand for the reasons above, the Board finds that attempts to obtain any relevant Social Security Administration records also be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, as directed by the Board in the August 2016 remand, the AOJ obtained addendum opinions in August 2016, and then referred the TDIU claim to the Director of Compensation for an opinion in December 2016.  The Director rendered an opinion in February 2017.  However, as discussed above, the Veteran underwent a VA examination of his service-connected left shoulder disability in June 2017, subsequent to the Director's review of the claims file.  As the June 2017 VA examination findings bear substantially on the question of functional impairments due to his left shoulder disability, particularly as it relates to the Veteran's employability, the Board finds that the case needs to be referred to the Director once again in order for another opinion to be obtained.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Mountain Home VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  After completion of the above, the AOJ shall refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent To:	Veterans of Foreign Wars of the United States

